Maceablane, J.
This suit is ejectment to recover the possession of a lot 'in Poplar Bluff, described as follows: Commencing one hundred and forty feet west of the northeast corner of lot 102, running thence west to the line of the lot owned by E. W. Wright, a distance of eight feet, more or less; thence south, parallel with Sixth street, one hundred and four feet; thence east, parallel with Poplar street, eight feet, more or *14less, to the west line of lot now owned by Mary Hard-Sing; thence north, parallel with Sixth street, one hundred and four feet to place of beginning.
This is the second appeal, the result of the first being reported in 119 Missouri Reports, page 1.
The facts upon which the case was first tried will be found fully stated in connection with the opinion on the first appeal. For convenience we state again the situation of the lot and the circumstances out of which the conflicting claims of the parties to the land grow.
In October, 1888, plaintiff Harding owned one hundred and forty feet the east part of said lot 102, and one Ferguson owned the west part thereof, supposed to contain sixty-eight feet, upon which there was a dwelling house located fourteen or fifteen feet ¡ west from Harding’s line. In said month defendant Wright agreed upon the purchase from Ferguson of a portion of his land including the house. The parties went upon the land and marked upon the fence the point to which the purchase was made. This included the house and about six feet of the land east of it, and left about eight feet of Ferguson’s land between this mark and the land of plaintiff. Ferguson and defendants supposed that a fence on the lot marked the true boundary, and measuring from this east the distance was sixty feet to the agreed eastern boundary of the lot sold. A deed was thereupon made to sixty feet under this description: “Commencing at the northwest corner of said lot, running thence south one hundred and four feet; thence east sixty feet; thence north one hundred and four feet, thence west sixty feet to the place of beginning.”
In a few days thereafter Ferguson sold and conveyed to plaintiff Harding what he supposed remained of his land, describing it in the deed as follows: “A part of lot 102, commencing one hundred and forty *15feet west of the northeast corner of said lot, running thence west to the line of lot now owned by E. W. Wright, a distance of eight feet, more or less; thence south, parallel with Sixth street, one hundred and four feet, thence east parallel with Poplar street, eight feet, more or less, to the west line of lot now owned by said Mary Harding” [the grantee] “thence north, parallel with Sixth street, one hundred and four feet to beginning.”
Previous to this sale Ferguson testifies that he pointed out to plaintiff the mark made on the fence as the eastern boundary of the land sold to defendant.
The lot was about this time surveyed and it was found that the northwest corner was eight feet further west than was supposed by Ferguson and defendant when the sale and deed were made by the former to the latter. The description in the deed of sixty feet from the northwest corner of the lot did not reach the agreed boundary by eight feet.
When this error was ascertained Ferguson made to defendants a deed to the land lying between the lot as described in the deed and the agreed boundary describing it substantially as follows: “Commencing sixty feet east from the northwest corner of the lot (102) running thence south one hundred and four feet; thence east parallel with the north line of said lot, eight feet, thence north one hundred and four feet, thence west eight feet to beginning.”
After the case had been remanded by this court defendant amended his answer setting up affirmatively the error made in the description of the land in the deed from Ferguson to him, and asking equitable relief.
The first trial involved the title as it appeared from the deeds of the parties offered in evidence. The court held that the deed from Ferguson to plaintiff, under the *16description of “eight feet more or less to the line of the lot of E. W. Wright,” carried the legal title to Wright’s line, whether it were eight or sixteen feet. The east line of defendant’s lot, according to his deed, was sixty feet east of the northwest corner of the lot.
It was also held that the legal effect of these deeds could not be changed by parol evidence.
The correctness of these legal propositions is not questioned on this appeal. The question for decision is not whether plaintiffs’ deed carried the title to the line of defendant’s lot. That is conceded; but, where in equity, as between these parties, is defendant’s line located.
That the boundary of the lot was fixed and marked when plaintiff purchased is beyond controversy. To this fact the grantor in the deed, as well as defendant, testifies. As between these parties, the agreed boundary is the true boundary of defendant’s lot. That a mistake was made in the description of the land sold, as contained in the deed, is perfectly plain. This error a court of equity has the power to correct, if the rights or equities of third parties have not intervened. Ezell v. Peyton, 134 Mo. 484.
We are satisfied also that plaintiff had notice of the agreed boundary of defendant’s lot when he purchased from Ferguson what remained. Ferguson, who is wholly disinterested except in doing what is right, testifies that before plaintiff purchased he pointed out to him the boundary of defendant’s lot, showed him the boundary mark on the fence. Plaintiff, it is true, denied any notice, but we think the circumstances corroborate the evidence of Ferguson. The disputed land takes one or two feet of the dwelling house which was in the actual possession of defendant. This was a circumstance that should have put plaintiff on inquiry as to the extent of defendant’s purchase. The deed plain*17tiff received described the land as eight feet more or less to the line of defendant’s lot. This is a very convincing circumstance tending to show that the parties to the deed supposed that the land intended to be conveyed was about eight feet wide instead of double that width.
We are of the opinion that defendant is clearly entitled, under his answer and the evidence, to hold his possession and to have the legal title to the land in suit vested in him.
The judgment is affirmed.
All the judges of this division concur.